DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAGASAKA et al. (US 20110031098 A1).
Regarding claim 1, NAGASAKA et al. discloses a handle (15) for use with a tool head (12/27t) , where the tool head defines an output force axis (fig. 1), the handle comprising: a handle region (15/40, fig. 1) having a first end (upper end) and a second end (downward, bottom end, fig. 1), the handle region defining a handle axis at a non-orthogonal angle to the output force axis (fig. 1), where the handle region comprises: a first region (42, fig. 1) adjacent the first end and adapted to receive a user's thumb and index finger (capable of receiving thumb/index finger), the first region including a trigger (40/44) for actuating the tool head [0035], and where the first region is aligned with the output force axis, such that the trigger is coaxial with the output force axis (fig. 1); a second region adjacent the first region and adapted to receive a user's middle finger and a first portion of a user's palm; a third region adjacent the second region and adapted to 
Regarding claims 11 and 15, NAGASAKA et al. discloses a pneumatic rivet hammer (10), comprising: a handle (15) and a rivet barrel (12/27t)), where the handle includes a handle region (15/40, fig. 1) having a first end (upper end) and a second end (downward, bottom end nearest battery fig. 1), the handle region defining a handle axis (fig. 1) at a non-orthogonal angle to the output force axis (fig. 1),  that is defined by the rivet barrel (fig. 1), where the handle region comprises: a first region  (42, fig. 1)  adjacent the first end and including a trigger (40/44) for actuating the rivet barrel  [0034-0035], and 
a rearward concave surface (upper rear surface fig. 1), and where the first region is aligned with the output force axis, such that the trigger is coaxial with the output force axis (fig. 1); a second region adjacent the first region and including a rearward convex surface (fig. 1 where reference 15 is located); a third region adjacent the second region and including a rearward convex surface (where the word “rear” is in fig. 1); and a fourth .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as obvious over NAGASAKA et al. (US 20110031098 A1) in view of Andriolo (US 20030146008 A1).
Regarding claims 1, 11, and 15, NAGASAKA et al. discloses a rivet hammer (10), comprising: a handle (15) and a rivet barrel (12/27t), where the handle includes a handle region (15/40, fig. 1) having a first end (upper end) and a second end (downward, bottom end nearest battery fig. 1), the handle region defining a handle axis (fig. 1) at a non-orthogonal angle to the output force axis (fig. 1),  that is defined by the rivet barrel (fig. 1), where the handle region comprises: 
a first region (42, fig. 1) adjacent the first end and including a trigger (40/44) adapted to receive a user's thumb and index finger for actuating a tool head (27t [0034-0035]), and 
a rearward concave surface (upper rear surface fig. 1), and where the first region is aligned with the output force axis, such that the trigger is coaxial with the output force axis (fig. 1); a second region adjacent the first region and including a rearward convex surface (fig. 1 where reference 15 is located), adapted to receive a user's middle finger and a first portion of a user's palm (fig. 1); a third region adjacent the second region and including a rearward convex surface (where the word “rear” is in fig. 1), adapted to 
NAGASAKA et al. fails to explicitly disclose a fourth region disposed between the third region and the second end and including a forward concave surface and the tool is pneumatic.
Andriolo teaches a similar pneumatic rivet hammer ([0026], fig. 1), comprising: a handle (10/16) and a rivet barrel (11), where the handle includes a handle region (figs. 1-4) having a first end (20) and a second end (27), the handle region defining a handle axis (Y, fig. 2) at a non-orthogonal angle to the output force axis (X, [0027, 0031-0033], fig. 2), that is defined by the rivet barrel (fig. 2), where the handle region comprises: a first region  (17, fig. 1) adjacent the first end and including a trigger (18) adapted to receive a user's thumb and index finger for actuating a tool head ([0005, 0028-0029, 0037-0043], claim 1, figs. 3-4) and 
a rearward concave surface (adjacent point A, [0033], fig. 2), a second region adjacent the first region and including a rearward convex surface (figs. 1-4) adapted to receive a user's middle finger and a first 
Given the teachings of NAGASAKA et al. to have a trigger coaxial with the output axis and with a curved handle with different finger regions, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the handle to have a fourth region disposed between the third region and the second end and including a forward concave surface and the tool is pneumatic to have an ergonomic handle and the tool to be pneumatic for greater power or reduced weight as taught by Andriolo.

Claim(s) 1, 11, and 15, is/are rejected under 35 U.S.C. 103 as obvious over Fuchs et al. (US 20140144663 A1) in view of NAGASAKA et al. (US 20110031098 A1) and further in view of Cheng (US 20180021933 A1).
Regarding claims 1, 11, and 15, Fuchs et al. discloses a hammer [0003] having a handle (12a) for use with a tool head (14a) , where the tool head defines an output force axis (16a, fig. 1), the handle comprising: a handle region (12a, fig. 1) having a first end (upper end nearest 32a) and a second end (downward, bottom end nearest battery 36a fig. 1), the handle region defining a handle axis (28a) at a non-orthogonal angle to the output force axis (fig. 1), where the handle region comprises: a first region (22a, fig. 1) adjacent the first end and adapted to receive a user's thumb and index finger (capable of receiving thumb/index finger), the first region including a trigger (20a) in a pocket region 22a for actuating the tool head [0025-0026], and where the first region is aligned with the output force axis, such that the trigger is aligned/transverses/bisected with the output force axis (fig. 1); a second region (region between trigger 20a and battery 36a) adjacent the first region and adapted to receive a user's middle finger and a first portion of a user's palm; a third region adjacent the second region and adapted to receive a user's ring finger and a second portion of the user's palm; and a fourth region disposed between the third region and the second end, and adapted to receive a user's pinky finger and a third portion 
Fuchs et al. fails to explicitly disclose that trigger is coaxial with the output force axis and the tool is pneumatic.
NAGASAKA et al. teaches a similar a handle (15) for use with a tool head (11/27t) , where the tool head defines an output force axis (fig. 1), the handle comprising: a handle region (15/40, fig. 1) having a first end (upper end) and a second end (downward, bottom end, fig. 1), the handle region defining a handle axis at a non-orthogonal angle to the output force axis (fig. 1), where the handle region comprises: a first region (42, fig. 1) adjacent the first end and adapted to receive a user's thumb and index finger (capable of receiving thumb/index finger), the first region including a trigger (40/44) for actuating the tool head [0035], and where the first region is aligned with the output force axis, such that the trigger is coaxial with the output force axis (fig. 1); a second region adjacent the first region and adapted to receive a user's middle finger and a first portion of a user's palm; a third region adjacent the second region and adapted to receive a 
Cheng also teaches a similar pneumatic power tool (80, [0002, 0025-0027]) having a handle (81), trigger (50) on the handle that includes a trigger rod (40) having a coaxial switching ring and button (20/22, 30/31) with the trigger rod (40, [0025-0033], figs. 1-11) and including a forward concave surface.
Given the teachings of Fuchs et al. to have a trigger in a pocket region with a curved handle and trigger that is bisected by the output axis, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the trigger to be coaxial with the output force axis and the tool to be pneumatic to have an ergonomic trigger and to be pneumatic for greater power or reduced weight as taught by NAGASAKA et al. and as further taught and evidenced by Cheng.
Regarding claims 2-6 and 16-20, Andriolo teaches the first region further comprises a rearward concave surface, where the trigger is coupled with a forward surface of the first region, where the second region further comprises a rearward convex surface, where the third region further comprises a rearward convex surface, where the fourth region further comprises a forward concave surface (figs. 1-4).  
Regarding claims 7-8 and 12-13, Andriolo teaches a bridge region defining a bridge axis (above point A where slot 20 is) extending forward from the first end, where the bridge axis is at a non-orthogonal angle to the handle axis where the bridge axis is substantially parallel with the output force axis (figs. 1-4).  
Regarding claims 9 and 14, Andriolo teaches a distance between the output force axis and the bridge axis is in a range of from 1.0 inch and 1.25 inches, inclusive [0033, 0038].  
Regarding claim 10,  NAGASAKA et al. also teaches the tool head is a rivet gun, a drill, an impact gun, a nail gun, a flashlight, or a jack hammer [0032]. Andriolo teaches the tool is pneumatic, head is a rivet gun, a drill, an impact gun, a nail gun, a flashlight, or a jack hammer [0026].

Claim(s) 2-10, 12-14, and 16-20, is/are rejected under 35 U.S.C. 103 as obvious over Fuchs et al. (US 20140144663 A1) in view of NAGASAKA et al. (US 20110031098 A1) in view of Cheng (US 20180021933 A1) and further in view of Andriolo (US 20030146008 A1).
Regarding claims 2-6 and 16-20, Andriolo teaches the first region further comprises a rearward concave surface, where the trigger is coupled with a forward surface of the first region, where the second region further comprises a rearward convex surface, where the third region further comprises a rearward convex surface, where the fourth region further comprises a forward concave surface (figs. 1-4).  
Regarding claims 7-8 and 12-13, Andriolo teaches a bridge region defining a bridge axis (above point A where slot 20 is) extending forward from the first end, where the bridge axis is at a non-orthogonal angle to the handle axis where the bridge axis is substantially parallel with the output force axis (figs. 1-4).  
Regarding claims 9 and 14, Andriolo teaches a distance between the output force axis and the bridge axis is in a range of from 1.0 inch and 1.25 inches, inclusive [0033, 0038].  
Regarding claim 10, Fuchs et al. teaches the tool head is a rivet gun, a drill, an impact gun, a nail gun, a flashlight, or a jack hammer [0003].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731